DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Upon further consideration and in view of the interview with applicants’ representative on June 23, 2022, wherein applicants have agreed to the amendment of the claims that appears in the Examiner’s amendment section of this action, amended claims 1-3, 9-10 and 16 are considered allowable.
	Applicant’s amendments to claims filed on March 29, 2022 have been entered. Claims 1-3, 9-12, 14 have been amended, while claims 4-8, 13-14, 17-22 have been canceled. Claims 1-3, 9-12, 15 and 16 are pending in the instant application. 

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-9 in the reply filed on 09/26/2019 was acknowledged.  
Claims 1-3, 9 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 10-22 are directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I-III as set forth in the Office action mailed on 06/26/2019 was withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
. 
Priority
This application is a continuation application of US14013236, filed on August 29, 2013 that claims priority from US Provisional Applications 61/694,693, filed on 08/29/2012. The disclosure of the prior-filed US Provisional Applications 61/694,693, fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. The provisional application 61/694,693do not describe the designated ZFN that target BCL11a-XL as claimed. Consequently, there is no written description in application for ZFN that targets BCL11A-XL. In case if applicants have evidence to support otherwise, applicants are invited to indicate page and line number for the written support specifically for ZFN targeting BCL11A-XL as required by claim 1 of the instant application. Therefore, the effective filing date for instant claims 1-3, 9-12, 15 and 16 is 8/29/2013.
Claims 1-3, 9-12, 15 and 16 are under consideration. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James DeGiulio on June 23 and 28, 2022.
The following examiner’s amendment hereunder is based upon the set of claims filed March 29, 2022.
The application has been amended as follows: 
In the claims
Cancel claims 11-12 and 15

Following claims have been re-written as follows: 
1.	An isolated human cell having an inactivated endogenous BCL11A-XL gene, the isolated cell comprising a pair of non-naturally occurring zinc finger nucleases (ZFN) that cleave an endogenous BCL11A-XL gene, wherein the pair comprises zinc finger proteins (ZFPs) designated 44889 and 44888, 44905 and 44904, 44911 and 44910, 44945 and 44944, or 44947 and 44946, and wherein: 
(i) ZFP 44889 comprises five zinc finger domains designated F1 to F5, each domain comprising a recognition helix region ordered as follows:
RSANLAR (SEQ ID NO: 184);
RLDNRTA (SEQ ID NO: 185);
QSNDLNS (SEQ ID NO: 186);
WRSSLKT (SEQ ID NO: 187);
DRSNRKT (SEQ ID NO: 188);
and
ZFP 44888 comprises five zinc finger domains designated F1 to F6, each domain
comprising a recognition helix region ordered as follows:
DRSNLSR (SEQ ID NO: 9);
QSGNLAR (SEQ ID NO: 39);
YKHVLSD (SEQ ID NO: 190);
TSGSLTR (SEQ ID NO: 191);
QSGDLTR (SEQ ID NO: 13); F6:	LKDTLRR (SEQ ID NO: 192)

(ii) ZFP 44905 comprises five zinc finger domains designated Fl to F6, each domain
comprising a recognition helix region ordered as follows:
Fl:	QSGNLDS (SEQ ID NO: 194);
RSADLSR (SEQ ID NO: 68);
RSDHLSE (SEQ ID NO: 78);
QNATRIN (SEQ ID NO: 195);
WNSDLRK (SEQ ID NO: 196);
QSGNLAR (SEQ ID NO: 39);
and
ZFP 44904 comprises five zinc finger domains designated Fl to F5, each domain
comprising a recognition helix region ordered as follows:
Fl:	QSSDLSR (SEQ ID NO: 88);
YKWTLRN (SEQ ID NO: 198);
RSANLTR (SEQ ID NO: 60);
TSTKLRT (SEQ ID NO: 199);
DRSNLTR (SEQ ID NO: 65);

(iii) ZFP 44911 comprises five zinc finger domains designated Fl to F6, each domain
comprising a recognition helix region ordered as follows:
Fl:	AMQTLRV (SEQ ID NO: 156);
DRSHLAR (SEQ ID NO: 76);
QRSNLVR (SEQ ID NO: 17);
DRSHLAR (SEQ ID NO: 76);
RSDTLST (SEQ ID NO: 201);
DSSNRIN (SEQ ID NO: 202);
and 
ZFP 44910 comprises five zinc finger domains designated Fl to F6, each domain
comprising a recognition helix region ordered as follows:
Fl:	NDLFLYL (SEQ ID NO: 204);
RSANLTR (SEQ ID NO: 60);
TSTKLRT (SEQ ID NO: 199);
DRSNLTR (SEQ ID NO: 65);
RSDSLSV (SEQ ID NO: 205);
HNDSRKN (SEQ ID NO: 206);

(iv) ZFP 44945 comprises five zinc finger domains designated Fl to F6, each domain
comprising a recognition helix region ordered as follows:
Fl:	QSGNLAR (SEQ ID NO: 39);
CRQNLAN (SEQ ID NO: 208);
YQGVLTR (SEQ ID NO: 209);
RSDNLRE (SEQ ID NO: 52);
DRSNRTT (SEQ ID NO: 23);
HRSSLRR (SEQ ID NO: 210);
and
ZFP 44944 comprises five zinc finger domains designated Fl to F6, each domain
comprising a recognition helix region ordered as follows:
Fl:	RSDNLST (SEQ ID NO: 154);
QSSDLRR (SEQ ID NO: 10);
RSDALSE (SEQ ID NO: 212);
QNATRTK (SEQ ID NO: 115);
RSDTLSE (SEQ ID NO: 84);
ARSTRTN (SEQ ID NO: 37);

or
(v) ZFP 44947 comprises five zinc finger domains designated Fl to F6, each domain
comprising a recognition helix region ordered as follows:
Fl:	GSSALTQ (SEQ ID NO: 214);
QSGNLAR (SEQ ID NO: 39);
TASHLKE (SEQ ID NO: 215);
QNATRTK (SEQ ID NO: 115);
RSDNLSE (SEQ ID NO: 25);
SSRNLAS (SEQ ID NO: 216);
and
ZFP 44946 comprises five zinc finger domains designated Fl to F6, each domain
comprising a recognition helix region ordered as follows:
Fl:	RSDNLST (SEQ ID NO: 154);
QSSDLRR (SEQ ID NO: 10);
RSDALSE (SEQ ID NO: 212);
QNATRTK (SEQ ID NO: 115);
RSDTLSE (SEQ ID NO: 84);
ARSTRTN (SEQ ID NO: 37).

2.	The isolated human cell of claim 1, wherein the human cell is a red blood precursor cell.

3.	The isolated human cell of claim 1, wherein the human cell is a hematopoietic stem cell.

9.	A composition comprising the isolated human cell of claim 1.

10.	A method of making an isolated human red blood cell (RBC) precursor cell or a human hematopoietic stem cell with an inactivated human BCL11A-XL gene, the method comprising
(a) contacting an isolated human red blood cell (RBC) precursor cell or a human hematopoietic stem cell with one or more polynucleotides encoding a pair of non-naturally occurring zinc finger nucleases (ZFNs) such that the endogenous BCL11A-XL gene is cleaved and inactivated, wherein the pair comprises zinc finger proteins (ZFPs) designated 44889 and 44888, 44905 and 44914, 44911 and 44910, 44945 and 44944, or 44947 and 44946, and
wherein:
	(i) ZFP 44889 comprises five zinc finger domains designated F1 to F5, each domain comprising a recognition helix region ordered as follows:
F1:	RSANLAR (SEQ ID NO: 184);
F2:	RLDNRTA (SEQ ID NO: 185);
F3:	QSNDLNS (SEQ ID NO: 186);
F4:	WRSSLKT (SEQ ID NO: 187);
F5:	DRSNRKT (SEQ ID NO: 188);
and
ZFP 44888 comprises five zinc finger domains designated F1 to F6, each domain
comprising a recognition helix region ordered as follows:
F1:	DRSNLSR (SEQ ID NO: 9);
F2:	QSGNLAR (SEQ ID NO: 39);
F3:	YKHVLSD (SEQ ID NO: 190);
F4:	TSGSLTR (SEQ ID NO: 191);
F5:	QSGDLTR (SEQ ID NO: 13); F6:	LKDTLRR (SEQ ID NO: 192)
(ii) ZFP 44905 comprises five zinc finger domains designated F1 to F6, each domain
comprising a recognition helix region ordered as follows:
F1:	QSGNLDS (SEQ ID NO: 194);
F2:	RSADLSR (SEQ ID NO: 68);
F3:	RSDHLSE (SEQ ID NO: 78);
F4:	QNATRIN (SEQ ID NO: 195);
F5:	WNSDLRK (SEQ ID NO: 196);
F6:	QSGNLAR (SEQ ID NO: 39);
and
ZFP 44904 comprises five zinc finger domains designated F1 to F5, each domain
comprising a recognition helix region ordered as follows:
F1:	QSSDLSR (SEQ ID NO: 88);
F2:	YKWTLRN (SEQ ID NO: 198);
F3:	RSANLTR (SEQ ID NO: 60);
F4:	TSTKLRT (SEQ ID NO: 199);
F5:	DRSNLTR (SEQ ID NO: 65);
(iii) ZFP 44911 comprises five zinc finger domains designated F1 to F6, each domain
comprising a recognition helix region ordered as follows:
F1:	AMQTLRV (SEQ ID NO: 156);
F2:	DRSHLAR (SEQ ID NO: 76);
F3:	QRSNLVR (SEQ ID NO: 17);
F4:	DRSHLAR (SEQ ID NO: 76);
F5:	RSDTLST (SEQ ID NO: 201);
F6:	DSSNRIN (SEQ ID NO: 202);
and
ZFP 44910 comprises five zinc finger domains designated F1 to F6, each domain
comprising a recognition helix region ordered as follows:
F1:	NDLFLYL (SEQ ID NO: 204);
F2:	RSANLTR (SEQ ID NO: 60);
F3:	TSTKLRT (SEQ ID NO: 199);
F4:	DRSNLTR (SEQ ID NO: 65);
F5:	RSDSLSV (SEQ ID NO: 205);
F6:	HNDSRKN (SEQ ID NO: 206);
(iv) ZFP 44945 comprises five zinc finger domains designated F1 to F6, each domain
comprising a recognition helix region ordered as follows:
F1:	QSGNLAR (SEQ ID NO: 39);
F2:	CRQNLAN (SEQ ID NO: 208);
F3:	YQGVLTR (SEQ ID NO: 209);
F4:	RSDNLRE (SEQ ID NO: 52);
F5:	DRSNRTT (SEQ ID NO: 23);
F6:	HRSSLRR (SEQ ID NO: 210);
and
ZFP 44944 comprises five zinc finger domains designated F1 to F6, each domain
comprising a recognition helix region ordered as follows:
F1:	RSDNLST (SEQ ID NO: 154);
F2:	QSSDLRR (SEQ ID NO: 10);
F3:	RSDALSE (SEQ ID NO: 212);
F4:	QNATRTK (SEQ ID NO: 115);
F5:	RSDTLSE (SEQ ID NO: 84);
F6:	ARSTRTN (SEQ ID NO: 37);
or
(v) ZFP 44947 comprises five zinc finger domains designated F1 to F6, each domain
comprising a recognition helix region ordered as follows:
F1:	GSSALTQ (SEQ ID NO: 214);
F2:	QSGNLAR (SEQ ID NO: 39);
F3:	TASHLKE (SEQ ID NO: 215);
F4:	QNATRTK (SEQ ID NO: 115);
F5:	RSDNLSE (SEQ ID NO: 25);
F6:	SSRNLAS (SEQ ID NO: 216);
and
ZFP 44946 comprises five zinc finger domains designated F1 to F6, each domain
comprising a recognition helix region ordered as follows:
F1:	RSDNLST (SEQ ID NO: 154);
F2:	QSSDLRR (SEQ ID NO: 10);
F3:	RSDALSE (SEQ ID NO: 212);
F4:	QNATRTK (SEQ ID NO: 115);
F5:	RSDTLSE (SEQ ID NO: 84);
F6:	ARSTRTN (SEQ ID NO: 37).

16.	The method of claim 10, wherein the hematopoietic stem cell is a CD34+ hematopoietic stem cell.

Conclusion
	Claims 1-3, 9-10 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: With the Examiner's Amendment as detailed above, the rejections of claims 1-3, 9-10 and 16 under 35 USC112 (a), as set forth in the Office Action of 01/27/2022 is hereby WITHDRAWN. Relevant to the withdrawal of the rejections in the Office Action of 12/29/2021, applied to claims 1-3, 9-10 and 16, the rejections are withdrawn in light of amendments and persuasive argument. Prior art fails to teach or suggest an isolated cell comprising the specifically-claimed ZFN pair that target BCL11A-XL as claimed. Accordingly, claims 1-3, 9-10 and 16 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632